        Case 1:19-cr-00521-PKC Document 66 Filed 03/09/20 Page 1 of 2




                                   March 9, 2020

BY ECF
The Honorable P. Kevin Castel
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007


             Re:          United States v. Peter Bright,
                          19 Cr. 521 (PKC)

Dear Judge Castel:

       The government seeks to preclude Mr. Bright from introducing any evidence
that law enforcement searched for but did not find child pornography on his devices.
This evidence is relevant given the established link recognized by this Circuit
between child pornography and child sexual abuse. Moreover, its probative value is
not substantially outweighed by the risk of juror confusion–in fact this evidence is
no more prejudicial or confusing than the 404(b) evidence that the government
plans to admit to prove Mr. Bright’s intent.

       Evidence is relevant in a particular case if it “tends to make a fact more or
less probable than it would be without the evidence” and that fact “is of consequence
in determining the action.” Fed.R.Evid.401. In United States v. Brand, 467 F.3d 179
(2d Cir.) the Second Circuit recognized a “direct connection” between child
pornography and pedophilia: “In our view, possession of child pornography by itself
shares a connection or similarity with pedophilia.” Brand, 467 F.3d at 198. Drawing
from Congress, the Court explained the nature of this connection: “[C]hild
pornography is often used by pedophiles and child sexual abusers to stimulate and
whet their own sexual appetites, and as a model for sexual acting out with
children.” Id. at 198 (quoting the Child Pornography Prevention Act of 1996, PUB.L.
NO. 104–208, § 121, 110 Stat. 3009, *3009–26 (1996)). Similarly, other circuits have
recognized a nexus between child pornography and pedophilia. See United States v.
Byrd, 31 F.3d 1329, 1339 (5th Cir. 1994) (“[C]ommon sense would indicate that a
         Case 1:19-cr-00521-PKC Document 66 Filed 03/09/20 Page 2 of 2



person who is sexually interested in children is likely to also be inclined, i.e.,
predisposed, to order and receive child pornography.”); United States v. Colbert, 605
F.3d 573, 578 (8th Cir.) (finding an “intuitive relationship between acts such as
child molestation or enticement and possession of child pornography”). Just as
possession of child pornography suggests a sexual attraction to children relevant to
an intent to act on this attraction, its absence in a case like this would tend to show
the opposite– that the person accused of attempting to have sex with a child is not
sexually attracted to children and had no intent to entice a child into sexual
activity.

       Testimony by the government’s key witness at Mr. Bright’s first trial further
demonstrates the significant link between child pornography and child sexual
abuse. Elizabeth Jensen, a FBI Agent in their child exploitation unit, testified on
cross examination that in her experience she looks for child pornography every time
she arrests someone. Tr. 153: 17-19. In fact, through her testimony, the Court
learned that child pornography is relevant in law enforcement investigations
because its existence can be considered an “overt act” to help prove an intent to
engage in sexual activity with children. See Tr. 53: 22–25, Tr. 150: 25–151: 4, Tr.
154: 2-3. Agent Jensen’s testimony provides further proof that the existence–and by
extension, the absence– of child pornography is a relevant fact in child enticement
cases.

       Finally, the government argues that the probative value of the absence of
child pornography is substantially outweighed by the risk of juror confusion. This
argument falls flat in the context of this case where much of the government’s
evidence is 404(b) evidence of other, uncharged acts. The “rape law” tweets, google
chats, and recorded statements about a 14 and 17 year old were admitted–and
repeatedly referenced and argued–to prove Mr. Bright’s intent to engage in sex with
a minor in this case. If this evidence was not unduly prejudicial or confusing, a
limited number of questions and references to an absence of child pornography
certainly does not pose a substantial risk that jurors will be confused about the core
issue in this case–whether in May 2019, Mr. Bright intended to entice minors into
sexual activity.



Dated:       March 9, 2020
             New York, New York

                                         Respectfully Submitted,

                                         /s/ Zawadi Baharanyi
                                         Zawadi Baharanyi
                                         Amy Gallicchio
